DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “at least one guide part” in line 2.  It is unclear how this relates to the at least one guide part previously recited.
Claim 15 recites “two of the” rack elements, guide parts, and pinions.  As only one of each of these elements (“at least one”) has been positively recited, the language is unclear.
Claim 17 recites “the at least one second pinion.”  As two at least one second pinions appear to have been specified (“each end of the… shaft includes at least one second pinion”), it is unclear to which this refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 16, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotz (US Patent Number 9555727).
Regarding claim 11, Kotz discloses a headrest, comprising: a basic supporting element (at least portions of 11) and a supporting element (including 13 for instance), the supporting element is arranged in the basic supporting element and is guidable in a longitudinally displaceable manner in an X direction, wherein, in order to form a guide, the basic supporting element includes at least one opening and the supporting element includes at least one guide part, wherein a shape of the at least one opening corresponds to a shape of the at least one guide part (this is the basic arrangement; see figures), wherein the supporting element is electromotively longitudinally displaceable relative to the basic supporting element via a first motor (15) located in the headrest.
Regarding claim 16, Kotz further discloses said headrest has electromotive height-adjustability (via 35 for instance).
Regarding claims 19 and 20, Kotz further discloses, in order to form the guide, the basic supporting element comprises only one opening and the supporting element comprises only one guide part, wherein the opening comprises at least one elevation, which corresponds to at least one recess formed in the guide part (such portions could be defined), and the arrangement further comprising: a locking element (17 or 25, etc.) for locking the supporting element in relation to the basic supporting element, wherein the locking element can be brought into an arresting position via an arresting spring (22 and/or 26), and a manually operable unlocking element (23 and/or 27) with which the locking element, by overcoming a spring force of the arresting spring, can be moved out of the arresting position into a non-arresting position (this is the general manner of operation).
Regarding claims 21-23, Kotz further discloses the first motor is coupled to the basic supporting element, a second motor (35) coupled to the basic supporting element, wherein at least one of the first motor and the second motor is directly coupled to the basic supporting element by at least one motor mount (see figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz in view of Humer et al. (US Patent Application Publication Number 2012/0025582).  Kotz discloses a headrest as explained above but does not disclose a rack and pinion arrangement.  Such is well-known as shown by Humer who discloses a related device including electromotive adjustment/displacement via a motor (80), wherein a first rack element (formed by 46) is arranged on a guide part, said rack element interacting with a first pinion (130), wherein the pinion is arranged on a first shaft which can be driven by the first motor, wherein a first rack element is arranged on a corresponding one of two guide parts, and wherein pinions are arranged at respective ends of the first shaft, wherein each of the two pinions interacts with one of the first rack elements (see Figure 5 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a rack and pinion arrangement as taught by Humer in Kotz’s device because this could improve convenience and comfort for various users.  Note that while the combination is viewed as providing the arrangement as claimed based on the arrangement of the reference devices, even if this were not clearly the case, because rearrangement of components requires only routine skill in the art, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components arranged as claimed based on normal variation to improve convenience and comfort for various users.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636